DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Zhang et al. (US 2020/0021372) in view of PAN et al. (US 2020/0413467).
Regarding claims 1, 15, Zhang teaches a processor for a base station (AN), the processor including: first circuitry configured to generate a radio resource control (RRC) message comprising an RRC information element indicating a sidelink (SL) radio link monitoring (RLM) reference signals (i.e., beam quality for one or more BPLs between a UE and an access node may be determined based on a Reference Signal (RS) received from the access node so as to perform RLM [0018] in an RRC connected state [0077]-[0078], [0080]) , The RS may be a Channel State Information Reference Signal (CSI-RS), which may be pre-defined or configured by higher layer signaling (known for the network to inform the UE via RRC [0039]-[0040]); second circuitry configured to encode the RRC message for transmission to a user equipment (UE) (i.e., the AN 111 may process (e.g. modulate encode, ect.) Channel State Information Reference Signal 
Zhang does not specifically teach a number of unicast sidelink. However, the preceding limitation is known in the art of communications. Pan discloses in agreements on NR Sidelink QoS SLRB 9: For SL unicast, of a UE, the NW-configured/pre-configured SLRBs configurations include the SLRB parameters that are only related to TX, as well as the SLRB parameters that are related to both TX and RX and need to be aligned with the peer UEs. 10: For SL unicast, the initiating UE informs the peer UE of 
Regarding claims 2, 16, Zhang in view of Pan teaches all the limitations above. Zhang teaches the RRC information element further indicates a type of the RLM resource ([0039], [0055], [0078]). 
Regarding claims 3, 17, Zhang in view of Pan teaches all the limitations above. Zhang teaches the RRC information element further indicates a timer and a constant for at least one of a radio link failure (RLF) detection procedure or a unicast SL connection procedure ([0018], [0046]). 
Regarding claims 4, 18, Zhang in view of Pan teaches all the limitations above. Zhang teaches the RRC information element further indicates an IS/OOS threshold configuration based on the IS threshold and the OOS threshold for the RLM resource ([0018], [0042], [0046]). 
Regarding claims 5, 19, Zhang in view of Pan teaches all the limitations above. Zhang teaches the reference signal is a channel state information-reference signal 
Regarding claims 6, 20m Zhang in view of Pan teaches all the limitations above. Zhang teaches the reference signal further indicates a number of consecutive reception events for an IS determination ([0045], [0055], [0104]). 
Regarding claim 7, Zhang in view of Pan teaches all the limitations above. Zhang teaches the reference signal further indicates a number of consecutive erroneous reception events required for an OOS determination (i.e., the circuitry is further configured to determine that radio link failure (RLF) occurs if the number of consecutive out-of-sync reaches a predetermined or configured number [0106]). 
Regarding claim 8, Zhang teaches a non-transitory computer-readable storage medium storing computer instructions, which when executed by a processor for a base station, cause the processor to: generate a radio resource control (RRC) message comprising an RRC information element indicating a sidelink (SL) radio link monitoring (RLM) reference signals (i.e., beam quality for one or more BPLs between a UE and an access node may be determined based on a Reference Signal (RS) received from the access node so as to perform RLM [0018] in an RRC connected state [0077]-[0078], [0080]), The RS may be a Channel State Information Reference Signal (CSI-RS), which may be pre-defined or configured by higher layer signaling (known for the network to inform the UE via RRC [0039]-[0040]); second circuitry configured to encode the RRC message for transmission to a user equipment (UE) (i.e., the AN 111 may process (e.g. modulate encode, ect.) Channel State Information Reference Signal (CSI-RS) (CSI-RS) and transmit the CSI-RS to the UE 101 for UE beam refinement at 320 [0044], [0055], 
Zhang does not specifically teach a number of unicast sidelink. However, the preceding limitation is known in the art of communications. Pan teaches For a UE with data to be transmitted, which is configured with V2X or SL transmission by a higher layer, when at least a frequency configured for transmission of the UE for SL communication is included in the V2X-specific SIB, the UE may establish an RRC connection with another UE without including a transmission resource pool for the frequency ([0202], [0215]-[0216]). Therefore, it would have been obvious to one of 
Regarding claim 9, Zhang in view of Pan teaches all the limitations above. Zhang teaches the RRC information element further indicates a type of the RLM resource ([0039], [0055], [0078]). 
Regarding claim 10, Zhang in view of Pan teaches all the limitations above. Zhang teaches the RRC information element further indicates a timer and a constant for at least one of a radio link failure (RLF) detection procedure or a unicast SL connection procedure ([0018], [0046]). 
Regarding claim 11, Zhang in view of Pan teaches all the limitations above. Zhang teaches the RRC information element further indicates an IS/OOS threshold configuration based on the IS threshold and the OOS threshold for the RLM resource ([0018], [0042], [0046]). 
Regarding claim 12, Zhang in view of Pan teaches all the limitations above. Zhang teaches the reference signal is a channel state information-reference signal (CSI-RS) or a demodulation reference signal (DMRS) ([0039], [0044], [0045], and [0055]). 
Regarding claim 13, Zhang in view of Pan teaches all the limitations above. Zhang teaches the reference signal further indicates a number of consecutive reception events for an IS determination ([0045], [0055], [0104]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/Primary Examiner, Art Unit 2643